Citation Nr: 0946316	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1968.  The Veteran died in July 2005.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Louisville, Kentucky that denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.


FINDINGS OF FACT

1.  The Veteran died in July 2005.  The death certificate 
shows that the immediate cause of death was lung cancer with 
contributing conditions including metastatic tumors to the 
brain and bone (hereinafter "metastic lung cancer").

2.  There is no credible evidence of record to show that the 
Veteran traveled to the Republic of Vietnam while on active 
duty during the Vietnam era; thus, exposure to herbicides 
while serving on active duty is not presumed.

3.  The Veteran's metastic lung cancer is not shown by the 
competent evidence of record to have been etiologically 
related to a disease, injury, or event in service, to include 
herbicide exposure.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the Veteran's death.  See 38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for service connection 
for the cause of the Veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In addition, during the pendency of this claim, the Court 
held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice 
for a dependency and indemnity compensation (DIC) case 
generally must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held in 
Hupp that a DIC claim imposes upon VA no obligation to inform 
a DIC claimant, who submits a non-detailed application, of 
the specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  See id.  

In this regard, the Board notes that the RO notified the 
appellant, in a December 2005 pre-adjudication letter, of the 
evidence and information necessary to substantiate her DIC 
claim.  Specifically, as the appellant claimed that the 
Veteran died as a result of metastic lung cancer incurred due 
to exposure to herbicides in Vietnam, the letter explained 
that evidence of service in Vietnam or of other in-service 
exposure to herbicides was required.  The letter also advised 
the appellant of her and VA's respective responsibilities 
under the VCAA.  The record also reflects that the Veteran 
was not service-connected for any disabilities; thus, there 
was no duty to provide a statement identifying any such 
disabilities to the appellant.

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  In this case, the Veteran's 
service treatment records, post-service private treatment 
records dated October 2004 to November 2004 reflecting 
diagnosis and treatment for metastic lung cancer, as well as 
the Veteran's death certificate and certificate of marriage 
to the appellant, are all in the claims folder.  The RO 
requested the Veteran's dates of service in Vietnam from the 
National Personnel Records Center in an attempt to verify 
such service for the appellant for the purpose of 
establishing presumptive service connection.  The appellant 
has not referenced (nor did the Veteran reference while his 
claim for service connection was pending) any outstanding, 
available records that she wanted VA to obtain or that she 
felt were relevant to the claim that have not already been 
obtained and associated with the claims folder.

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The Board notes 
that, prior to the Veteran's death, he was provided with a 
January 2005 VA examination relating to his then-pending 
claim for service connection for metastic lung cancer based 
on alleged herbicide exposure in Vietnam.  

In this case, however, VA's duty to provide a medical opinion 
is not triggered unless the record contains (1) competent 
evidence or symptoms of a current disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or manifested during an applicable presumptive 
period; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
See 38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As will be discussed in greater 
detail below, the Board finds that there is no credible 
evidence that the Veteran served in the Republic of Vietnam 
during the Vietnam Era, or that he was otherwise exposed to 
herbicides in service.  For this reason, and as no other 
theory of entitlement has been suggested by the appellant or 
the evidence of record, VA's duty to provide a medical 
opinion to clarify whether the disability that caused the 
Veteran's death was related to service is not triggered.  See 
also Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); see 
also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding 
that the Board is not obligated to investigate all possible 
theories of entitlement, or to provide a medical examination 
or opinion exploring every possible theory; rather, the duty 
to obtain an examination or opinion is explicitly limited to 
investigating theories of entitlement for which there is 
already some evidence in the record that satisfies the 
criteria of McLendon).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VCAA notice, including but not limited to the 
opportunity to provide additional information regarding the 
Veteran's alleged service in country in Vietnam.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision on the merits.

II.  Analysis

By way of background, the Board notes that the Veteran filed 
a November 2004 claim for service connection for metastic 
lung cancer, in which claim he indicated that he served in 
country in Vietnam and requested presumptive service 
connection.  His claim was denied by the RO in March 2005 
based on a lack of evidence of service in Vietnam.  In July 
2005, a death certificate reflects that the Veteran died as a 
result of his metastic lung cancer.  Seizure disorder, 
hypertension, and hyperlipidemia were also listed as 
contributing factors.  The Veteran was not service-connected 
for any disabilities or conditions at the time of his death.  

The appellant essentially contends that the Veteran incurred 
metastic lung cancer as a result of herbicide exposure during 
active service in the United States Army in Vietnam.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  The diseases prescribed in 
38 C.F.R. § 3.309(e) include, among other things, 
"respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea)."

The Board notes that although lung cancer is one of the 
diseases that may be presumed to have resulted from herbicide 
exposure under the provisions of 38 C.F.R. § 3.309(e), in 
order to establish a claim of service connection for the 
Veteran's cause of death based on lung cancer due to exposure 
to herbicides during service, there must be evidence that the 
Veteran actually served in the Republic of Vietnam some time 
between January 9, 1962 and May 7, 1975.

The Board further notes that "service in Vietnam" includes 
service in the waters offshore or in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
See 38 C.F.R. § 3.313 (2009).  However, VA General Counsel 
has determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that country, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, VA General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Furthermore, the United 
State Court of Appeals for the Federal Circuit has clearly 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to a presumption 
of herbicide exposure and service connection for diseases 
associated with that exposure constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Thus, a 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.

As an initial matter, the Board notes that the Veteran's DD 
214 indicates that he served in the United States Army from 
March 1965 to February 1968 and that his military 
occupational specialty was postal clerk.  His Form DD 214 
does not reflect receipt of the Vietnam Service Medal or the 
Vietnam Campaign Medal (although these awards, in of 
themselves, are not necessarily conclusive evidence of 
service in the Republic of Vietnam, as they were awarded to 
service members who served outside of Vietnam in direct 
support of operations in Vietnam).  See Department of 
Defense, Manual of Military Decorations and Awards (1996).  

The Board also notes that the RO requested the dates of the 
Veteran's service in Vietnam from the National Personnel 
Records Center (NPRC), which responded in January 2005 that 
"there is no evidence in this Veteran's file to substantiate 
any service in the Republic of Vietnam."

The Veteran's DD 214 shows that his place of entry was 
Abilene, Texas.  The Veteran's Form DD 214 reflects that he 
served on active duty for a total of about two years and 
eleven months, including about two years and four months of 
foreign and/or sea service.

Service treatment records dated March 1965 and May 1965 
reflect that the Veteran was stationed in Ft. Polk, 
Louisiana.  See Health Record, Abstract of Service.  

The Veteran's service treatment records dated September 1965 
through January 1968, spanning about two years and four 
months of service, reflect that the Veteran was stationed at 
the Schofield Barracks and the Pohakuloa Training Area in 
Hawaii at the time of treatment.  See, e.g., Service 
Treatment Records, September 1965 (Schofield Barracks, 
Hawaii; Health Record-Abstract of Service), February 1966 
(Schofield Barracks, Hawaii; Chronological Record of Medical 
Care), January 1967 (Pohakuloa, Hawaii; Health Record - 
Abstract of Service), March 1967 (Pohakuloa, Hawaii; 
Spectacle Order Form and Chronological Record of Medical 
Care), January 1968 (Schofield Barracks, Hawaii; Report of 
Medical Examination); see also Chronological Record of 
Medical Care, November 1967 (Hilo, Hawaii).  

The Veteran's Form DD 214 reflects that the Veteran was 
discharged from service in February 1968 at the U.S. Army 
Personnel Center located in Oakland, California.

In light of the above evidence of record, the Board finds 
that there is no credible evidence of record that establishes 
that the Veteran served in country in Vietnam.  As noted 
above, the Veteran's Form DD 214 does not reflect that the 
Veteran received the Vietnam Service Medal or the Vietnam 
Campaign Medal (albeit these awards, by themselves, might 
still not conclusively establish service in country in 
Vietnam).  Most persuasively, as noted above, the RO 
requested the dates of the Veteran's service in Vietnam from 
the National Personnel Records Center (NPRC), and in January 
2005 the NPRC responded that "there is no evidence in this 
Veteran's file to substantiate any service in the Republic of 
Vietnam."  The Board finds the conclusion of the NPRC, based 
on a review of the Veteran's records, to be the most credible 
and persuasive evidence of record. 

Furthermore, the NPRC findings appear consistent with the 
Veteran's service treatment records dated between September 
1965 and January 1968, spanning two years and four months 
time, which reflect that the Veteran was stationed in Hawaii.  
The length of time he is documented as having been present in 
Hawaii corresponds closely to the amount of foreign service 
identified on the Veteran's Form DD 214 [two years and four 
months of foreign service].  In this regard, the Board notes 
that service in Hawaii constitutes "overseas service" under 
Army regulations, ("overseas service" service being defined 
as "the contiguous 48 states and the District of 
Columbia").  See Army Reg. 614-30.  

The Board further notes that neither the appellant, nor the 
Veteran while his claim for service connection was pending, 
have offered any specific information as to the circumstances 
of the Veteran's service in Vietnam, such as the dates of 
such service, his location or unit while stationed there, or 
names of fellow soldiers who served with the Veteran in 
Vietnam.  Thus, although the appellant may be sincere in her 
belief that the Veteran served in Vietnam, the Board must 
find her general assertion of such service to be less 
credible than the specific findings of the NPRC, which are 
consistent with the service treatment records associated with 
the file that do not place the Veteran in the Republic of 
Vietnam.  Consequently, as the Veteran did not serve in 
Vietnam, and no other potential basis for herbicide exposure 
has been put forth, the Board finds that presumptive service 
connection based on exposure to herbicides is not warranted.

It must be noted that, if a disease may not be service-
connected under the presumptive provisions of 38 C.F.R. 
§ 3.309 or § 3.311, a veteran is not foreclosed from proving 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  Therefore, the issue to be 
resolved is whether the Veteran's metastic lung cancer either 
manifested during service or within one year of separation 
from service, or whether it is otherwise shown by competent 
evidence to be related to military service.

In this regard, an October 2004 private treatment record 
reflects that the Veteran was "recently" diagnosed with 
"lung carcinoma" after experiencing seizures (for which he 
was hospitalized).  Although lung carcinoma constitutes a 
chronic condition under 38 C.F.R. § 3.309(a), the Veteran was 
diagnosed well beyond the one-year period for presumptive 
service connection under 38 U.S.C.A. § 1112(a)(1) and 38 
C.F.R. § 3.309(a), as he was separated from service in 
February 1968, more than 35 years before he was diagnosed 
with lung cancer, and, therefore, these presumptive 
provisions are not for application.

As to whether the disability may otherwise be related to 
service, the Board notes that the Veteran's service treatment 
records do not reflect any complaints of or treatment for any 
lung condition or any cancer, and there is no competent 
evidence etiologically linking the Veteran's metastic lung 
cancer to service.  

The Board acknowledges the lay contentions of the appellant 
that the Veteran's metastic lung cancer was caused by 
herbicide exposure in service in Vietnam.  Certainly, there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability or 
death for the purpose of establishing service connection.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can support a 
relationship between service and the claimed disability or 
death.  A lay person is also competent to testify regarding 
locations of active service.  However, as discussed above, 
the Board has already found the assertions that the Veteran 
was present in Vietnam to not be credible in light of the 
findings of the NPRC and his service treatment records.  As 
no other basis for finding the cause of the Veterans death to 
be related to service has been asserted, this is not a case 
in which the appellant's lay statements can etiologically 
link the Veteran's cause of death and his military service.

The Board is sympathetic to the appellant's loss and notes 
that it appears that the appellant is sincere in her belief 
that the Veteran served in country in Vietnam.  However, it 
must also be considered that she is relating the account of 
the Veteran, which itself was offered decades after his 
discharge from the military, and the Board notes that the 
appellant did not marry the Veteran until February 1997, 
almost 30 years post-service.

Given the fact that the presumptive service connection 
criteria of 38 C.F.R. §§ 3.307 and 3.309 are not met, as well 
as the lack of any competent evidence suggesting a link 
between the Veteran's metastic lung cancer and service, the 
Board concludes that the preponderance of evidence is against 
granting service connection for the Veteran's cause of death, 
and the benefit of the doubt rule provided in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


